Citation Nr: 1040735	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-03 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for cold 
injury residuals, left foot.

2.  Entitlement to an evaluation in excess of 20 percent for cold 
injury residuals, right foot.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
December 1952 to November 1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2008 by the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with 
the current claims.  The hearing was scheduled and subsequently 
held in September 2010.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) and the hearing transcript 
is of record.  The Veteran submitted additional evidence in 
support of the current claims following the conclusion of the 
hearing.  The submission of this evidence was accompanied by a 
waiver of RO jurisdiction.

The Veteran raised the issue of service connection for peripheral 
neuropathy of the lower extremities during the September 2010 
hearing.  As the issue has not yet been adjudicated, it is 
referred to the RO, for any appropriate action.


FINDINGS OF FACT

1.  The Veteran's cold injury residuals of the left foot are 
manifested by pain, numbness, and cold sensitivity as well as 
locally impaired sensation and x-ray abnormalities.

2.  The Veteran's cold injury residuals of the right foot are 
manifested by pain, numbness, and cold sensitivity as well as 
locally impaired sensation and x-ray abnormalities.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
an evaluation of 30 percent for cold injury residuals, left foot, 
are met for the entire period of time covered by the appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7122 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
an evaluation of 30 percent for cold injury residuals, right 
foot, are met for the entire period of time covered by the 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the condition of his service-connected 
cold injury residuals of the bilateral feet has worsened and that 
this decline warrants a higher disability evaluation.  The 
Veteran was originally awarded service connection for frostbite 
of the feet in a rating decision dated January 1955.  The RO 
evaluated the Veteran's disability as 10 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7122, effective November 17, 
1954.

The Veteran filed the current increased rating claim in August 
2008.  The RO increased the Veteran's disability evaluation in a 
rating decision dated November 2008 to 20 percent for each foot 
under Diagnostic Code 7122, effective August 8, 2008, the date of 
the claim for increase.  The Veteran was notified of this 
decision and timely perfected this appeal.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

The Board must also consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the Court in Hart, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected cold injury residuals such that staged ratings are 
applicable in this case.

Under Diagnostic Code 7122, a 10 percent evaluation is assigned 
for cold injury residuals with arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent evaluation is 
assigned for cold injury residuals with arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  A 30 percent 
evaluation, the highest available schedular rating, is assigned 
for cold injury residuals with arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Associated with the claims file is a statement dated August 2008 
from B. Jansen, D.P.M.  According to Dr. Jansen, he saw the 
Veteran regularly for foot pain.  Dr. Jansen stated that foot 
pain was a residual effect of the Veteran's frostbite (which he 
acquired while in the military).  Dr. Jansen also stated that the 
Veteran's symptoms were worsening and made ambulation more 
difficult.  

The Veteran also submitted a statement in support of his 
increased rating claim in August 2008.  Specifically, the Veteran 
stated that the service-connected frostbite residuals increased 
in severity since his last VA examination.  

The Veteran was afforded a VA Compensation and Pension (C&P) cold 
injury examination in September 2008.  The Veteran's past medical 
history was significant for cold injury of the feet bilaterally 
as well as diabetes mellitus.  The Veteran stated that the 
condition of his feet got "progressively worse" and he reported 
subjective symptoms of numbness and pain in the feet bilaterally.  
He also reported that his feet were cold "all the time," and 
that he had cold sensitivity for which he had to wear wool socks 
year-round.  The Veteran was able to walk approximately two 
blocks before having to stop and rest because of severe foot 
pain.  The Veteran denied any history of hyperhidrosis, Raynaud's 
phenomenon, amputation, ulceration, fungal infection, or skin 
cancer.

A physical examination of the Veteran's feet showed an absence of 
hair to the knee level.  No evidence of edema, onychomycosis, 
tinea pedis, rash, fungal infection, ulceration, venous stasis 
change, skin discoloration, or amputation was found.  The feet 
were cold distally to the touch.  Pulses were +2 and skin texture 
was normal.  

X-rays of the left foot showed no evidence of acute fracture or 
dislocation.  Moderate degenerative osteoarthritic changes of the 
first metatarsophalangeal joint and first interphalangeal joint 
in addition to the proximal and distal interphalangeal joints of 
the second through fifth toes with associated joint space 
narrowing, sclerosis, and small osteophyte formation was found.  
X-rays of the right foot showed mild osteoarthritic changes in 
the first metatarsophalangeal joint.  No acroosteolysis was 
found.  The impression was cold injury, bilateral lower 
extremities, no functional impairment from cold injury.  The 
examiner also found no evidence of frostbite radiographically and 
referred the Veteran for a neurology examination.

The Veteran underwent a VA C&P neurology examination in October 
2008.  The Veteran reported subjective symptoms of numbness of 
the feet and pain intermittently for the "last several years."  
The Veteran's past medical history was also significant for type 
II diabetes mellitus.  A sensory examination showed mildly 
decreased pinprick and light touch sensation in both feet 
distally and symmetrically.  Mildly decreased vibration sense was 
also noted in both big toes.  The impression was mild peripheral 
neuropathy of both lower extremities.  According to the examiner, 
the etiology of the peripheral neuropathy was unclear.  

Dr. Jansen submitted another statement in support of the 
Veteran's claims in March 2009.  According to Dr. Jansen, the 
Veteran made a "misstep" in early 2009 due to continued loss of 
sensation.  This misstep resulted in a fracture at the base of 
the fifth metatarsal of the left foot.  Dr. Jansen also stated 
that the long-term effects of the Veteran's frostbite included 
impaired sensation and bone loss (which affected balance and 
ambulation).  Dr. Jansen expressed the opinion that "these 
conditions were the causation of this recent injury [fifth 
metatarsal fracture]."  

The Veteran underwent another VA C&P cold injury examination in 
December 2009.  He reported experiencing year-round cold 
sensitivity in the feet as well as numbness and tingling.  The 
examiner noted that the Veteran sustained a fractured fifth 
metatarsal in the left foot following a misstep in early 2009.  
The Veteran reported some pain in that area and was noted to wear 
"arches."  The Veteran was able to walk approximately one block 
before resting before he felt "off balance."  He denied a 
history of hyperhidrosis, Raynaud's phenomenon, ulceration or 
amputation.

A physical examination of the Veteran's feet showed an absence of 
hair to knee level.  No edema, dermatophytosis, rash, amputation, 
ulceration, or venous stasis was found.  The feet were cold 
distally.  Skin texture was normal and pulses were +2.  The 
examiner reviewed the x-rays taken in September 2008 and 
subsequently diagnosed the Veteran as having cold injury of the 
bilateral lower extremities.  According to the examiner, there 
was no radiographic evidence of frostbite and no functional 
impairment from the cold injury.  The examiner further stated 
that "[a]ny symptoms may be due to arthritis, which was 
demonstrated on the x-ray, and not cold injury."  The examiner 
also referred the Veteran for a neurology examination for 
evaluation of peripheral neuropathy.      

VA administered another C&P neurology examination in December 
2009.  According to the Veteran, he experienced peripheral 
neuropathy symptoms in the lower extremities (i.e., tingling, 
numbness, and paresthesia).  The Veteran stated that these 
symptoms were mild initially, but became progressively worse to 
the point that he had "constant" numbness and tingling pain in 
both legs and feet.  These symptoms resulted in difficulty 
walking.  The Veteran's past medical history was also significant 
for type II diabetes mellitus.  

A sensory examination showed mostly moderate decreased pinprick 
and light touch sensation distally and symmetrically on both legs 
and feet.  The examiner also found moderately decreased vibration 
sense in both big toes.  The impression was peripheral neuropathy 
of both lower extremities.  According to the examiner, it was 
"as likely as not that the etiology of the current peripheral 
neuropathy of both lower extremities is secondary to residuals of 
frostbite in service."
Dr. Jansen submitted another statement in support of the 
Veteran's claim dated December 2009.  Specifically, Dr. Jansen 
expressed the opinion that the Veteran suffered from long-term 
effects of frostbite, including impaired sensation and bone loss.  
These symptoms, according to Dr. Jansen, affected his balance and 
ambulation.  Dr. Jansen also stated that the Veteran's condition 
"is worsening and will continue to cause further disability."

Also associated with the claims file is a statement dated 
September 2010 from M. Gross, M.D., a rheumatologist.  Dr. Gross 
indicated that he evaluated the Veteran's frostbite residuals and 
found that the Veteran had sensitivity bilaterally, decreased 
sensation bilaterally, color changes with Raynaud's phenomenon, 
and bone loss "per x-rays."  

The Veteran also testified before the undersigned VLJ in 
September 2010.  In particular, the Veteran stated that he had 
difficulty walking "too far" because of his frostbite 
residuals.  The Veteran also stated that he wore wool socks year-
round and that he experienced numbness and pain.  The Veteran's 
representative also expressed his opinion that the Veteran was 
entitled to a 30 percent evaluation for frostbite residuals based 
on the evidence of record.  

Resolving all doubt in the Veteran's favor, the evidence supports 
separate 30 percent evaluations for cold injury residuals for 
each foot for the entire period of time covered by the appeal.  
As noted above, a 30 percent evaluation under Diagnostic Code 
7122 is warranted for cold injury residuals with arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  

In this regard, both VA and private examination reports of record 
documented the Veteran's symptoms of pain, numbness, and cold 
sensitivity.  Moreover, VA neurological examinations performed in 
October 2008 and December 2009 revealed evidence of  decreased 
pinprick and light touch sensation in both feet distally and 
symmetrically.  Mildly decreased vibration sense was also noted 
in both big toes.  The December 2009 VA neurology examiner also 
diagnosed the Veteran as having peripheral neuropathy of the 
lower extremities and attributed this disability to his service-
connected cold injury residuals.  

Regarding osteoarthritis and bone loss, the September 2008 VA 
cold injury examiner found evidence of osteoarthritis in the 
Veteran's feet bilaterally, and Drs. Jansen and Gross stated in 
March and September 2009, respectively, that the Veteran's bone 
loss was a symptom of his bilateral frostbite.  On the contrary, 
the December 2009 VA cold injury examiner stated that "[a]ny 
symptoms may be due to arthritis, which was demonstrated on the 
x-ray, and not cold injury."  Where, as here, there is at least 
an approximate balance of positive and negative evidence 
regarding the etiology of the Veteran's osteoarthritis and/or 
bone loss and its relationship to his service-connected cold 
injury residuals, the Veteran is afforded the benefit of the 
doubt.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this case, the Board finds that the Veteran's cold injury 
residuals more nearly approximate the criteria for separate 30 
percent evaluations for each foot.  Specifically, the objective 
medical evidence of record documented the Veteran's symptoms of 
pain, numbness, and cold sensitivity.  Resolving all doubt in the 
Veteran's favor, the Board also finds that the Veteran's cold 
injury residuals are manifested by locally impaired sensation and 
x-ray abnormalities.  Accordingly, separate 30 percent 
evaluations for cold injury residuals for each foot are granted 
for the entire period of time covered by the appeal.    

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected cold injury 
residuals are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper level of 
disability.  Furthermore, as there is no indication in the record 
as to why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not warranted 
in this case, particularly where, as here, the signs and symptoms 
of the Veteran's service-connected cold injury residuals are 
addressed by the relevant criteria as discussed above.  

In this regard, it is pointed out that the assignment of separate 
30 percent schedular disability ratings for cold injury residuals 
shows that the Veteran has commensurate industrial impairment.  
See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage 
ratings represent as far as can be practically determined the 
average impairment in earning capacity resulting from service-
related diseases and injuries and their residual conditions in 
civilian occupations).  Moreover, the Board finds that the 
Veteran's subjective complaints are contemplated in the currently 
assigned disability ratings.

There is also no evidence of marked interference with occupation 
or frequent periods of hospitalization related to the Veteran's 
service-connected cold injury residuals.  In fact, there is no 
evidence of post-service hospitalization related to the cold 
injury residuals and the Veteran has been retired since 1993.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see 
also, Bagwell v. Brown, 9 Vet. App. 237 (1996). 

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  There is no evidence 
that the Veteran had to quit his job at any time because of his 
service-connected cold injury residuals.  On the contrary, it was 
noted in the September 2008 VA cold injury examination report 
that the Veteran retired in 1993 after his position as a food 
service supervisor was eliminated.  TDIU may be a part of a claim 
for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
However, in this case there is no assertion or evidence of 
unemployability as a result of the cold injury residuals, 
accordingly, TDIU is not raised by the record.



Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The RO sent the Veteran a letter dated in 
August 2008 which satisfied the above requirements.  


ORDER

An evaluation of 30 percent for cold injury residuals, left foot, 
is granted subject to the law and regulations governing the 
payment of monetary benefits.

An evaluation of 30 percent for cold injury residuals, right 
foot, is granted subject to the law and regulations governing the 
payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


